



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Doolan, 2015 ONCA 340

DATE: 20150512

DOCKET: C58638

Simmons, Tulloch and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher James Doolan

Appellant

Bruce Simpson, for the appellant

Karen Papadopoulos, for the respondent

Heard and released orally: April 9, 2015

On appeal from the conviction entered on September 30,
    2013 by Justice C.S. Dorval of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant has not met the onus of establishing either that his
    presumptively valid guilty plea was invalid or that he suffered prejudice
    amounting to a miscarriage of justice arising from the conduct of his trial counsel.

[2]

To be valid, a guilty plea must be voluntary, unequivocal and fully
    informed.  The evidence adduced on appeal demonstrates that the appellant made
    a conscious decision to plead guilty to aggravated assault some considerable
    time after the charges were laid and after consulting with three lawyers.

[3]

The appellant had the opportunity to review the disclosure prior to
    pleading guilty.  Moreover, he understood that a guilty plea to an aggravated
    assault charge could result in a jail term and that, as a result of his
    agreement to plead guilty, and despite the very serious injuries suffered by
    the victim, the Crown had agreed to drop other charges and seek a jail term of
    no more than six months.  Although at the time of his guilty plea, the
    appellant did not agree with all the facts read in before the sentencing judge
    (such as that he picked up the glass before striking the victim over the head
    with it), his plea was in no way equivocal.

[4]

As for the appellants claim of ineffective assistance of counsel, on
    our review of the record, the appellant has not demonstrated prejudice
    amounting to a miscarriage of justice because he has not established, based on
    his current version of the events, a reasonable probability
[1]
that he would not have been convicted of aggravated assault following a trial. 
    The appellant claims that he initially struck the victim over the head while
    holding glass as a reaction to being struck by the victim and that he did not
    subsequently either deliberately or recklessly strike the victim.  In our view,
    having regard to the injuries suffered by the victim and the statements given
    by the third party witness on whom the appellant seeks to rely, the latter
    claim is untenable.

[5]

The appeal is therefore dismissed.

Janet Simmons
    J.A.

M. Tulloch
    J.A.

Grant Huscroft
    J.A.





[1]
In this context, a reasonable probability lies somewhere between a mere
    possibility and a likelihood:
R. v. Joanisse
, [1995] O.J. No.2883
    (C.A.), at para. 80; leave to appeal to S.C.C. refused, [1996] S.C.C.A. No. 347.


